Citation Nr: 0922285	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-41 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from January 19, 2004, to 
January 20, 2004.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's ex-spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk




INTRODUCTION

The Veteran had active duty military service from October 
1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Muskogee, 
Oklahoma.  The Veteran had a hearing before the undersigned 
Board Member in February 2006.  A transcript of that hearing 
is contained in the record.  In June 2007, the Board remanded 
the case for additional development. 


FINDINGS OF FACT

1. Prior to his admission to Saint Francis Hospital on 
January 17, 2004, the Veteran was determined to be totally 
and permanently disabled as a result of a service-connected 
disability.

2. VA facilities were not feasibly available to the Veteran 
during his treatment at Saint Francis Hospital from January 
19, 2004, to January 20, 2004.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
for private medical treatment for chest and abdominal pain at 
Saint Francis Hospital from January 19, 2004, to January 20, 
2004, are met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it generally must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

In this case, the Board has determined that the Veteran is 
entitled to the full benefit sought on appeal.  Thus, any 
failure to notify or assist the Veteran is non-prejudicial 
and discussion of whether VA complied with its duties is 
unnecessary.

II. Analysis

Initially, the Board notes that this case was remanded by the 
Board in June 2007, to obtain additional treatment records 
and to determine who the Veteran wished to represent him in 
this appeal.  In accordance with Stegall v. West, 11 Vet. 
App. 268 (1998), the Board finds that the Agency of Original 
Jurisdiction (AOJ) has complied with all remand directives.  
Additionally, the AOJ has sufficiently attempted to clarify 
all representation issues by informing the Veteran of his 
representation options in an April 2009 letter and affording 
him an opportunity to respond.

Under § 1728, VA is authorized to pay or reimburse eligible 
veterans for emergency treatment received at non-VA medical 
facilities.  To qualify, treatment must have been received 
for (a) an adjudicated service-connected disability, (b) a 
non-service-connected disability associated with and held to 
be aggravating a service-connected disability, (c) any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (d) an 
illness, injury, or dental condition in the case of eligible 
veterans participating in a vocational rehabilitation 
program.  38 U.S.C.A. § 1728(a).  

In this case, the Veteran was previously determined to be 
totally and permanently disabled as a result of his service-
connected disabilities, effective July 2003.  Since the 
Veteran was totally and permanently disabled for VA purposes 
upon his admission to Saint Francis Hospital on January 17, 
2004, the Veteran is eligible for consideration for 
reimbursement under 38 U.S.C.A. § 1728.  

The next questions are (1) whether the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and, if so, (2) whether VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused. 38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President. This bill makes 
various changes to veterans' mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008). 

As relevant to this case, 38 U.S.C.A. § 1728 is amended by 
adding a new subsection, which states: ''(c) In this section, 
the term 'emergency treatment' has the meaning given such 
term in section 1725(f)(1) of this title.''.  That section, 
as amended, indicates that emergency treatment means medical 
care 

until- ''(i) such time as the veteran can be 
transferred safely to a Department facility or other 
Federal facility and such facility is capable of 
accepting such transfer; or ''(ii) such time as a 
Department facility or other Federal facility accepts 
such transfer if- ''(I) at the time the veteran 
could have been transferred safely to a Department 
facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept 
such transfer; and ''(II) the non-Department facility 
in which such medical care or services was furnished 
made and documented reasonable attempts to transfer 
the veteran to a Department facility or other Federal 
facility.''. 

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1728 which is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

As for whether the Veteran is entitled to the benefit sought 
on appeal, the Board notes initially that the Veteran has 
already been reimbursed for a portion of the expenses he 
incurred.  The record demonstrates that the Veteran was 
admitted to Saint Francis Hospital on January 17, 2004, 
complaining of abdominal and chest pains.  In response to the 
Veteran's initial claim, VA determined that the Veteran's 
situation upon admission constituted a medical emergency and 
that VA facilities were not feasibly available.  Thus, the 
Veteran was paid or reimbursed for treatment received from 
January 17, 2004, to January 18, 2004.  The remaining issue 
on appeal is whether payment or reimbursement is warranted 
for treatment received from January 19, 2004 to January 20, 
2004.  

Upon examination of the evidence, the Board finds that 
payment or reimbursement is warranted for both days.  
Primarily, the Board relies on a summary of correspondence 
dated January 20, 2004, between Saint Francis Hospital and 
VA.  This summary, contained in the Veteran's treatment 
records, states that a social worker from Saint Francis 
Hospital received a call from VA on January 20, 2004, 
inquiring about the Veteran's condition.  The summary states 
that the two parties discussed transferring the Veteran to VA 
care.  The summary further states that Saint Francis was 
awaiting the results of an echocardiogram to determine 
whether to discharge the Veteran, and that VA was informed of 
the situation.  The summary concludes that if the Veteran 
remained at Saint Francis the next day, January 21, Saint 
Francis would again check into transferring the Veteran to VA 
care.  This summary implies that both Saint Francis and VA 
were fully informed of the Veteran's condition and that 
transfer to a VA facility would have been made had it been 
reasonable, sound, wise, or practical.

The Board is aware that when approving payment for the first 
two days of hospitalization, a form was completed by a VA 
physician in May 2004 who determined the Veteran was stable 
for transfer on January 18, 2004.  However, the Board's 
decisions must be based on evidence in the record and "must 
be justified by a clear statement of reasons or bases and not 
by the equivalent of 'because I say so.'" Hood v. Brown, 4 
Vet. App. 301, 303 (1993). Here, a denial of this claim would 
be based merely on the equivalent of the "because the VA 
physician said so" as the physician provided no rationale for 
choosing January 18th as of the day which the Veteran was 
stable for transfer.  The evidence from the private facility 
shows additional testing was done on January 19th and 20th, 
and the VA call records indicate the physician at the private 
hospital was awaiting the results of the dobutamine echo 
performed on January 20th before deciding whether to 
discharge the Veteran.  That implies the private physician 
concluded additional information was needed before deciding 
on the future course of the Veteran's care. 

In sum, the evidence as to whether payment or reimbursement 
is warranted for private medical expenses incurred from 
January 19, 2004, to January 20, 2004, is at least in 
equipoise.  Correspondence between Saint Francis Hospital and 
VA dated January 20, 2004, demonstrates that VA was informed 
of the Veteran's condition and informed that the Veteran 
would remain at Saint Francis Hospital at least through 
January 20, 2004, until all test results were received.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the claim must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).				            	




	(CONTINUED ON NEXT PAGE)


ORDER

Payment or reimbursement for unauthorized private medical 
expenses incurred from January 19, 2004, to January 20, 2004, 
is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


